Citation Nr: 0900819	
Decision Date: 01/08/09    Archive Date: 01/14/09

DOCKET NO.  02-01 952	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Philadelphia, Pennsylvania


THE ISSUES

1.  Entitlement to a rating in excess of 20 percent for the 
residuals of right knee torn ligaments and cartilage repair.

2.  Entitlement to a rating in excess of 40 percent for 
traumatic arthritis of the right knee.

3.  Entitlement to a total disability rating due to 
individual unemployability (TDIU).


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Katz, Associate Counsel



INTRODUCTION

The veteran served on active duty from October 1966 to 
November 1967.  The claims for increased ratings regarding 
the veteran's right knee disability come to the Board of 
Veterans' Appeals (Board) from a remand by the U.S. Court of 
Appeals for Veterans Claims (CAVC) dated in December 2007.  
All claims originated from a June 1995 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Philadelphia, Pennsylvania.  The Board denied the claims for 
increased ratings for the right knee disability and remanded 
the claim for TDIU in a May 2006 decision.  The claim for 
TDIU was readjudicated by the RO in a November 2008 
supplemental statement of the case and is now again before 
the Board.

The appeal is REMANDED to the RO via the Appeals Management 
Center in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

The veteran has submitted a private medical record which 
indicates that he is unemployed as a result of the severity 
of his combined right knee disabilities.  The veteran's 
records do not otherwise indicate such a level of 
unemployment or frequent hospitalizations that would 
interfere with employment so a further opinion must be sought 
in order to determine the extent of his disability's effect 
on his employability.

Finally, the veteran's claim for TDIU is impacted by the 
outcome of the claim for increased ratings.  As such, the 
TDIU claim is inextricably intertwined with the other 
remanded claims.  The CAVC has held that all issues 
"inextricably intertwined" with an issue certified for appeal 
are to be identified and developed prior to appellate review.  
Harris v. Derwinski, 1 Vet. App. 180 (1991).  As the TDIU 
claim is "inextricably intertwined" with the other claims, 
the TDIU claim must also be remanded in accordance with the 
holding in Harris.

Accordingly, the case is REMANDED for the following actions:

1.  Schedule the veteran for a VA 
examination to determine the severity of 
his right knee disabilities.  Have the 
examiner review the claims file in 
conjunction with the examination and make 
a note of such review in the examination 
report.  Have the examiner conduct all 
necessary tests and determine the severity 
of his right knee disabilities to include 
an opinion as to impact on employment.

2.  Review the examination report and if 
it is in any way inadequate, return it for 
revision.

3.  Thereafter, readjudicate the claims on 
appeal, including consideration as to 
whether extraschedular evaluations under 
38 C.F.R. § 3.321 are applicable.  
Subsequently, issue the veteran a 
supplemental statement of the case and 
allow an appropriate period for response.

Thereafter, the case should be returned to the Board for 
further appellate consideration, if otherwise in order.  The 
Board intimates no opinion as to the outcome of this case.  
The appellant need take no action until so informed.  The 
purpose of this REMAND is to ensure compliance with due 
process considerations.

The purpose of the examination requested in this remand is to 
obtain information or evidence (or both) which may be 
dispositive of the appeal.  Therefore, the veteran is hereby 
placed on notice that pursuant to 38 C.F.R. § 3.655 (2008) 
failure to cooperate by attending the requested VA 
examination may result in an adverse determination.  See 
Connolly v. Derwinski, 1 Vet. App. 566, 569 (1991).

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  All 
claims remanded by the Board or by the CAVC for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 
Supp. 2008).


_________________________________________________
C. TRUEBA
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the CAVC.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).

